 Case 1:21-cr-00010-TC-JCB Document 19 Filed 02/18/21 PageID.45 Page 1 of 3




JOHN W. HUBER, United States Attorney (#7226)
CARLOS A. ESQUEDA, Assistant United States Attorney (#5386)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801)524-5682
________________________________________________________________________
                 IN THE UNTED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                       Case No. 1:21 CR 10 TC

                          Plaintiff,
                                                  MOTION FOR PROTECTIVE
            vs.                                   ORDER

  BRANDON JAMES WEIDNER,
                                                  Judge Tena Campbell
                          Defendant.


       The United States of America, by and through Assistant United States Attorney,

Carlos A. Esqueda, and by stipulation of counsel, respectfully request that Court to enter

the following protective order in this case:

       1.         The Grand Jury indicted the defendant on January 21, 2021, that alleges the

defendant possessed a firearm while being a convicted felon and possession of controlled

substances with intent to distribute. In the course of the United States’ investigation, it has

obtained statements and evidence from witnesses that contains personal information and

identifiers, which should remain confidential.
 Case 1:21-cr-00010-TC-JCB Document 19 Filed 02/18/21 PageID.46 Page 2 of 3




       2.     The United States intends to produce this material in discovery to the

defense. All materials that the United States produces to the defense are solely for the use

of the defendants, their respective attorney, or other individuals or entities acting within

the attorney-client relationship to prepare for the trial in this case. The purpose of this

protective order is to prevent the unauthorized dissemination, distribution, or use of

materials containing the personal information of others.

       3.     The Defendant and his attorney, and all other individuals or entities who

receive materials in this case are prohibited from directly or indirectly providing access to,

or otherwise disclosing the contents of these materials to anyone not working on the

defense of this criminal case, or otherwise making use of the materials in a manner

unrelated to the defense of this criminal case. Authorized use of materials related to the

defense of this criminal case shall include showing and discussing such materials with the

United States and defense witnesses.

       4.     Defendant, his respective attorneys, and all other individuals or entities who

receive materials in this case shall maintain all materials received from the United States

in a manner consistent with the terms of this protective order. Materials produced to the

defense shall be stored in a secure manner by defense counsel in boxes, files or folders

marked “UNDER PROTECTIVE ORDER- DO NOT DISCLOSE.” Electronic materials

produced to the defense and printouts obtained from electronic materials shall be handled

in the same manner.




                                              2
 Case 1:21-cr-00010-TC-JCB Document 19 Filed 02/18/21 PageID.47 Page 3 of 3




       5.     Defendant and his attorneys are required to give a copy of this protective

order to all individuals or entities engaged or consulted by defense counsel in preparation

of trial in this case. A knowing and willful violation of this protective order by the

defendant, his attorney, or others may result in contempt of court proceeding or other civil

or criminal sanctions.

       6.     Within 90 days of the conclusion of this case, including all related appeals,

all documents produced pursuant to this protective order, and all copies thereof (other than

exhibits of the Court), shall be destroyed and the defendant’s attorney shall inform the

United States Attorney’s Office in writing that all such copies have been destroyed.

       7.     The defendant, Brandon James Weidner, and counsel stipulate to the

protective order. Counsel and defendant further agree that copies of the discovery will not

be provided to the defendant nor will the defendant be allowed to make hand written copies

of the discovery.

       8.     The provisions of this order governing disclosure and use of the documents

shall not terminate at the conclusion of this criminal prosecution.



       Dated this 18th day of February, 2021.

                                                 JOHN W. HUBER
                                                 United States Attorney

                                                 /s/ Carlos A. Esqueda
                                                 CARLOS A. ESQUEDA
                                                 Assistant United States Attorney



                                             3
